Name: Commission Regulation (EEC) No 716/85 of 19 March 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/ 12 Official Journal of the European Communities 21 . 3 . 85 COMMISSION REGULATION (EEC) No 716/85 of 19 March 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal may be imported on special terms in 1985 at 10 000 tonnes ; Whereas the applications received in March 1985 cover quantities less than the quota available ; whereas, therefore, these applications can be met in full , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 142/85 of 18 January 1985 laying down detailed rules for the application of import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector (2) provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 1 2 and 1 5 of Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 552/85 (4) ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 142/85 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of March 1985 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regu ­ lation (EEC) No 142/85 are hereby met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of April 1985, the total quantity available being 9 865 tonnes . Article 3 This Regulation shall enter into force on 21 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 14, 17 . 1 . 1985, p . 3 . (2) OJ No L 16, 19 . 1 . 1985, p . 14. O OJ No L 241 , 13 . 9 . 1980, p . 5 . (") OJ No L 63, 2. 3 . 1985, p. 13 .